DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  MPEP 2106(II).  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019).  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.  Id

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.
Considering the method of independent claim 1 as representative of independent claims 1, 8, and 15 (which all recite identical steps despite being directed to different statutory matter), the claims are directed to receiving two images depicting two items and two descriptions pertaining to the two items, matching one of the images of one of the items to one of the descriptions pertaining to that item, and generating a listing including the matched image and description. Notably, these steps can be performed mentally with the aid of pen and paper. For example, given two images and two descriptions, a person can mentally process which item image matches with which item description. That person can then create a listing for the item on pen and paper. As such, the description in independent claims 1, 8, and 15 is an abstract idea.
The only additional elements recited in the independent claims are a client device, one or more hardware processors, a user interface in which the listing is displayed, and a (non-transitory) machine-readable medium storing instructions that cause the processors to perform the disclosed algorithm. The Examiner notes that the courts have found claims requiring a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the mind (MPEP 2106.04(a)(2)(III)(C)). The additional elements of the claims are generic computer features which perform generic computer functions. Therefore, despite the additional elements, the claims still recite a mental process. Accordingly, the analysis under prong one of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
	Moreover, the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the claims do not recite an improvement in the functioning of a computer or other technology or technical field, the claimed steps are not performed using a particular machine, the claimed steps do not effect a transformation, and the claims do not apply the judicial exception in any meaningful way beyond generically linking the use of the judicial exception to a particular technological environment (See MPEP 2106.04(d)). Therefore, the analysis under prong two of step 2A of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the client device, one or more hardware processors, a user interface in which the listing is displayed, and a (non-transitory) machine-readable medium storing instructions that cause the processors to perform the disclosed algorithm are generic computer features which perform generic computer functions that are well-understood, routine, and conventional and do not amount to more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation, and mere implementation on a generic computer does not add significantly more to the claims. Accordingly, the analysis under step 2B of the Subject Matter Eligibility Test does not result in a conclusion of eligibility (See flowchart in MPEP 2106).
For all of the foregoing reasons, independent claims 1-3 do not recite eligible subject matter under 35 USC 101.

Dependent claims 6-7, 13-14, and 20 are dependent on one of independent claims 1, 8, and 15, and therefore include all the limitations of these respective independent claims. Therefore, claims 6-7, 13-14, and 20 recite the same abstract idea of a mental processes which can be performed in the human mind with the aid of pen and paper. These claims merely specify the nature of the images and descriptions – namely that the images are unlabeled, unordered and included in a file and that the descriptions are unlabeled and included in the file. None of these additional elements integrate the abstract idea into a practical application or constitute significantly more than the abstract idea.

The Examiner notes that claims 2-5, 9-12, and 16-19 comply with the requirements of 35 USC 101. In particular, claims 2, 9, and 16 each recite the generation of vectors representing the images, the generation of clusters of vectors based on vector matching, and the matching of the cluster of vectors to the description of the item. Such steps go beyond performing a mental process and also highlight the improvement in the technological field of product listing generation discussed in [0013-0016] of the specification of the subject invention. Specifically, these steps recite the underlying technology that facilitates the automatic matching of a bag of images to a bag of descriptions that allow for bulk listing generation which is an improvement over conventional, manual, one-by-one listing generation. Thus, claims 2, 9, and 16 integrate the abstract idea into a practical application and therefore comply with the requirements of 35 USC 101. 
Since claims 3-5 depend from claim 2, these claims also integrate the abstract idea into a practical application and therefore comply with the requirements of 35 USC 101. 
Since claims 10-12 depend from claim 9, these claims also integrate the abstract idea into a practical application and therefore comply with the requirements of 35 USC 101.  
Since claims 17-19 depend from claim 16, these claims also integrate the abstract idea into a practical application and therefore comply with the requirements of 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the two or more descriptor vectors”. Although the claim previously recites “two or more description vectors”, there is insufficient antecedent basis for the above limitation in the claim. The claim appears to recite “descriptor vectors” and “description vectors” interchangeably. When examining the features on their merits, these vectors will be interpreted as being the same. The Examiner recommends amending the claim so that all recitations of the above features either recite “descriptor vectors” or “description vectors” in order to maintain consistency. 
Claim 5 is rejected by virtue of its dependency on claim 4. 
Claim 11 recites “the two or more descriptor vectors”. Although the claim previously recites “two or more description vectors”, there is insufficient antecedent basis for the above limitation in the claim. The claim appears to recite “descriptor vectors” and “description vectors” interchangeably. When examining the features on their merits, these vectors will be interpreted as being the same. The Examiner recommends amending the claim so that all recitations of the above features either recite “descriptor vectors” or “description vectors” in order to maintain consistency.
Claim 12 is rejected by virtue of its dependency on claim 11. 
Claim 18 recites “the two or more descriptor vectors”. Although the claim previously recites “two or more description vectors”, there is insufficient antecedent basis for the above limitation in the claim. The claim appears to recite “descriptor vectors” and “description vectors” interchangeably. When examining the features on their merits, these vectors will be interpreted as being the same. The Examiner recommends amending the claim so that all recitations of the above features either recite “descriptor vectors” or “description vectors” in order to maintain consistency.
Claim 19 is rejected by virtue of its dependency on claim 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “How to List Faster with eBay Bulk Listing Solutions” by Godin (hereinafter “Godin”).
As to independent claim 1, Godin discloses a method (page 1 discloses that Godin is directed to CrazyLister software that facilitates bulk listing for an eBay seller so as to save time over creating product listings individually) comprising: receiving, from a client device, two or more images and two or more descriptions, the two or more images depicting two or more items, the two or more descriptions pertaining to the two or more items (pages 1-3 discloses that an eBay seller uploads product information from a client device in bulk, the product information including a description and images for each product); matching, using one or more hardware processors, one or more images of the two or more images to a description of the two or more descriptions, the one or more images depicting an item of the two or more items, the description pertaining to the item; based on the matching, generating a listing of the item, the listing including the one or more images depicting the item, and the description pertaining to the item (pages 3-5 disclose that the CrazyLister software matches multiple images to a particular product and corresponding description by matching image URLs named in a structured format to their corresponding product, and the software generates listings for each product, each listing including the product images and corresponding description; the CrazyLister software necessarily uses hardware processors to perform these functions); and causing display of the listing of the item in a user interface (the screenshots on pages 5-6 show that the listings are displayed in a user interface).

Independent claim 8 recites a system comprising: one or more hardware processors; and a machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations (the description on pages 1-6 of Godin clearly disclose that CrazyLister is software that is necessarily stored on some medium and requires a hardware processor to be executed) comprising those recited in the method of independent claim 1. Accordingly, claim 8 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Independent claim 15 recites a non-transitory machine-readable medium comprising instructions, which when executed by one or more hardware processors, cause the one or more hardware processors to perform operations (the description on pages 1-6 of Godin clearly disclose that CrazyLister is software that is necessarily stored on some medium and requires a hardware processor to be executed) comprising those recited in the method of independent claim 1. Accordingly, claim 15 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godin in view of WO2020/185226 to Chang et al. (hereinafter “Chang” and further in view of U.S. Patent Application Publication No. 2021/0048931 to Barzelay et al. (hereinafter “Barzelay”).
As to claim 2, Godin further discloses that a first image and a second image of the two or more images depict the item (page 3 discloses multiple (3) images that depict the item (Macbook Pro) are uploaded). Godin does not expressly disclose that the matching includes: generating, using an image embedding technique, a first vector representing the first image depicting the item; generating, using the image embedding technique, a second vector representing the second image depicting the item; generating a cluster of vectors; and matching the cluster of vectors and the description pertaining to the item. 
Godin discloses a tutorial for directing a user to name the uploaded images in a structured manner so that the software “can easily retrieve the URL locations of all images for all items” (pages 3-4). In disclosing such a tutorial, Godin necessarily contemplates a scenario in which the user does not properly name the images. While Godin does not expressly disclose that the CrazyLister software is equipped to handle such a problem, Chang discloses a method that supplies this deficiency.
Chang, like Godin, is directed to the problem of a “computing device to associate an image with an exact item…in the image” and even contemplates the above problem of faulty URLs ([0002-0003]). Chang provides a solution of “matching content in images with the content itself” by determining image attributes “matched according to attribute categories” that include “a product’s …description” ([0035, 0050-0056]). That is, Chang provides an alternative solution to the problem contemplated by both Chang and Godin of matching product images to the product description, the solution using image processing rather than Godin’s structured URL naming. 
Specifically, Chang discloses generating vectors that characterize the features and attributes of each product in the product images ([0040-0042, 0052, 0100]). Chang further discloses that a content classifier classifies the objects in the product images according to those visible attributes and generates image collections for content categories ([0100-0107] and Figs. 7-8). Chang discloses that the grouped images are then matched with corresponding analyzed descriptions ([0112]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godin to match product images with the product description using image processing that involves generating vectors representing each image, generating a group of images based on the vectors, and matching the group of images to a corresponding description of the item therein, as taught by Chang, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to successfully match the product images to their corresponding product description even in a scenario in which the user uploads images having URLs that aren’t named in the structured format that CrazyLister recommends. 
Chang discloses that the clusters of vectors representing the item images are determined by matching each vectorized image to respective categories that form the clusters, rather than directly comparing vectorized images. That is, the proposed combination of Godin and Chang does not expressly disclose that the cluster of vectors is generated based on matching the first vector and the second vector. 
Barzelay, like Chang, is directed to grouping images of like items in images based on vectors generated using the images (Abstract, [0034]). In particular, Barzelay discloses generating vectors for each image 502, 512, 514, and 516, determining a Euclidian distance between vector pairs, and selecting the item images having Euclidian distances below a threshold to be grouped together (Fig. 5 and [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Godin and Chang to generate the groups of item images based on matching vectors, as taught by Barzelay, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately group item images. 

As to claim 3, the proposed combination of Godin, Chang, and Barzelay further teaches that the generating of the cluster of vectors based on the matching of the first vector and the second vector includes: generating a plurality of pairs of vectors based on the two or more images depicting two or more items; for each pair of vectors of the plurality of pairs of vectors, determining, using a distance function, a distance value between the vectors included in the pair; determining that the distance value for a pair of vectors that includes the first vector and the second vector is below a threshold value; and grouping the first vector and the second vector in the cluster of vectors based on the determining that the distance value for the pair of vectors that includes the first vector and the second vector is below the threshold value (Fig. 5 and [0034] of Barzelay discloses generating vectors for each image 502, 512, 514, and 516, determining a Euclidian distance between vector pairs, and selecting the item images having Euclidian distances below a threshold to be grouped together).

As to claim 6, the proposed combination of Godin, Chang, and Barzelay further teaches that the two or more images depicting the two or more items are unlabeled, unordered, and included in a file (page 3 of Godin discloses that the images are included in a CSV file; [0110-0111] of Chang discloses that the classifier inputs unlabeled and unordered images; the reasons for combining the references are analogous to those discussed above in conjunction with claim 2). 

As to claim 7, the proposed combination of Godin, Chang, and Barzelay further teaches that the two or more descriptions pertaining to the two or more items are unlabeled and included in a file (page 1 of Godin discloses that the product descriptions are included in a CSV file; [0108-0109] of Chang discloses that the text descriptions are unlabeled; the reasons for combining the references are analogous to those discussed above in conjunction with claim 2). 

Claims 9-10 and 13-14 recite features nearly identical to those recited in claims 2-3 and 6-7, respectively. Accordingly, claims 9-10 and 13-14 are rejected for reasons analogous to those discussed above in conjunction with claims 2-3 and 6-7, respectively.

Claims 16-17 recite features nearly identical to those recited in claims 2-3, respectively. Accordingly, claims 16-17 are rejected for reasons analogous to those discussed above in conjunction with claims 2-3, respectively.

Claim 20 recites a combination of features nearly identical to those recited in claims 6-7. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claims 6-7.

Allowable Subject Matter
Claims 4-5, 11-12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 112 are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663